DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 19 is objected to because of the following informalities: the claim is missing a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sultan et al. (US 2011/0126887).
Regarding claims 1, 2, 10, and 19, Sultan discloses a photovoltaic module comprising, in the given order, a rigid protective front layer element ([0085]), a front encapsulation layer element ([0092]), a photovoltaic element ([0091] L3), a rear encapsulation layer element ([0091] L4), and a rigid protective back layer element ([0091] L4; [0088] L7), wherein both the front encapsulation layer element and rear encapsulation layer element ([0092]) comprise a polymer composition comprising: a polymer (a) which is a polymer of ethylene ([0026]) which bears silane group containing units copolymerized or grafted to polymer (a) ([0092]; [0027]); and wherein the rigid protective front layer element and the rigid protective back layer element are glass layer elements ([0085], [0088],[0091]), wherein the polymer composition is not crosslinked using a crosslinking agent selected from silane condensation catalyst (SCC), which is selected from carboxylates of metals, from organic bases, from inorganic acids, and from organic acids ([0053] L3-5 disclose that an SCC is "preferably" used; see Response to Arguments section for MPEP 2123 citation with regard to nonpreferred embodiments).  
With regard to the recitations "wherein the polymer (a) has a melt flow rate of less than 20 g/ 10 min (according to ISO 1133 at 190 °C and at a load of 2.16 kg)" and wherein "the polymer composition has a melt flow rate of 0.1  to 15 g/ 10 min, when measured according to ISO 1133 at 190 °C and at a load of 2.16 kg)", it is noted that when the structure recited in the reference is substantially identical to that of the claims, 
Regarding claim 3, Sultan discloses all the claim limitations as set forth above.  With regard to the recitation "the polymer composition has a Shear Thinning Index of 30 to 100", it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, a chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4, Sultan discloses all the claim limitations as set forth above.  With regard to the recitation "the polymer of ethylene has a melting temperature of less than 100°C", it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Additionally, a chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, Sultan discloses all the claim limitations as set forth above.  Sultan further discloses the polymer composition comprises a polymer (a) which is the polymer of ethylene (a1) which bears the silane group(s) containing units (b) as the functional groups containing units wherein the polymer of ethylene (a1) does not contain a polar comonomer of the polymer of ethylene (a2) or an alpha-olefin comonomer ([0031], [0032]).
Regarding claim 7, Sultan discloses all the claim limitations as set forth above.  The claim is directed to "said optional functional group(s) containing units", therefore, the limitation of claim 7 does not pertain to the polymer (a1) recited in claim 1.
Regarding claim 8, Sultan discloses all the claim limitations as set forth above.  Sultan further discloses polymer (a) is a copolymer of ethylene (a1) with vinyl trimethoxysilane comonomer ([0049]).
Regarding claim 9, Sultan discloses all the claim limitations as set forth above.  Sultan further discloses cross-linking of the silane groups takes place automatically and at ambient conditions ([0016],[0021]),[0023],[0024],[0025]). 
Regarding claim 11, Sultan discloses all the claim limitations as set forth above.  Sultan further discloses the front encapsulation element is a monolayer element ([0092]).
Regarding claim 12, Sultan discloses all the claim limitations as set forth above.  Sultan further discloses the rear encapsulation element is a monolayer element ([0092]).

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Sultan uses a silanol condensation catalyst (paragraphs [0053-0054]). In response to applicant's argument, paragraphs [0053] and [0054] of Sultan disclose a silanol condensation catalyst is preferably used, therefore, Sultan does not require the use of a silanol condensation catalyst. MPEP 2123 states "A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
	Paragraphs [0053] - [0071] of Sultan disclose a silanol condensation catalyst is preferably used.  Paragraph [0056] of Sultan discloses that the cross-linking process is advantageously carried out in the presence of acidic silanol condensation catalysts.  While paragraphs [0053] - [0071] of Sultan disclose preferred embodiments which use silanol condensation catalyst; a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component, as set forth in MPEP 2123 cited above.
	Additionally, paragraph [0039] of Sultan discloses grafting, and as evidenced by Smedberg et al. (US 2010/0181096), silane-grafted polymers may (emphasis added) be further crosslinked, in a well known manner by hydrolyzing said silane groups and subsequently condensing using a silane condensation catalyst.  This teaching of Smedberg is consistent with paragraph [0040] of Sultan which states cross-linking may (emphasis added) be performed by condensation of silanol groups contained in the polyolefin which are obtained by hydrolysation of silane groups.  Therefore, the grafting process disclosed does not require the cross-linking described in paragraph [0053] of Sultan.  
	Applicant argues that Sultan does not explicitly recite or exclude the use of silanol condensation catalysts. In response to applicant's argument, as set forth above, paragraphs [0053] and [0054] of Sultan disclose a silanol condensation catalyst is preferably used, therefore, Sultan does not require the use of a silanol condensation catalyst. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	Applicant argues that there is no indication that would lead one skilled in the art to not use a silanol condensation catalyst especially given that the examples employ dodecylbenzene sulphonic acid as a cross-linking catalyst and the repeated disclosure of silanol condensation catalysts for use in the present invention. In response to applicant's argument, the examples of Table 1 and Table 2 do not specify or require the use of a silanol condensation catalyst, and as set forth above, a the use of a silanol condensation catalyst is only disclosed in Sultan as preferred, it is not disclosed as required. As set forth above, MPEP 2123 states "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	Applicant argues that a polymeric composition not employing a silanol condensation is not enabled. In response to applicant's argument, MPEP 2121 states "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.
	Applicant has not provided facts rebutting the presumption of operability. It is further noted that the instant specification in lines 1-5 of page 14 states the following "As said, the polymer composition of at least one of the front or rear encapsulation layer element is preferably not subjected to any peroxide or silanol condensation catalyst (SCC), which is selected from the group of carboxylates of tin, zinc, iron, lead or cobalt or aromatic organic sulphonic acids, before or during the production process of the PV module of the invention." 
	Similarly, it is further noted that lines 19-35 of page 14 of the instant specification and lines 4-15 of page 15 of the instant specification, also describe the silanol condensation catalyst is preferably not used for crosslinking the polymer composition. Neither Sultan, Smedberg et al. (US 2010/0181096), nor the instant specification, provide factual evidence rebutting the presumption of operability.
	Applicant further argues that paragraphs [0013-0016, 0112] of Sultan would lead one skilled in the art to conclude that the use of silanol condensation catalysts is required and not merely a preferred embodiment as asserted by the office action.
	In response to applicant's argument, paragraphs [0013]-[0016], [0112] of Sultan do not disclose that the use of silanol condensation catalysts is required, nor would Sultan's disclosure lead one skilled in the art to conclude that the use of silanol condensation catalysts is required because Sultan clearly discloses a silanol condensation catalyst is preferably used, as set forth above. Sultan does not disclose a silanol condensation catalyst is required.
	Applicant argues that Sultan does not teach that the polymers therein inherently have a melt flow rate of less than 20 g/10 min (according to ISO 1133 at 190 °C and at a load of 2.16 kg) because the comparative examples in the present specification have a similar structure to those disclosed in Sultan but have a much higher MFR.
	In response to applicant's argument, Sultan discloses a melt flow rate of less than 20 g/10 min in Table 1, and further discloses an MA content of 7.5 mol % (Terpolymer 2 in Table 1) which is similar to the MA content of the Inventive Examples on page 29 of the present specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726